DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP 2016-146263A; see English machine translation cited by Applicant) in view of Zhamu et al. (hereinafter “Zhamu”) (U.S. Pub. No. 2018/0269479A1).
Regarding claims 1 and 2, Ogawa teaches a separator suitable for use in a battery containing a zinc negative electrode (see paragraph 1).  The separator functions to retain an electrolytic solution and has a multilayer structure in which a conductive layer (porous layer) is sandwiched between insulating layers (porous base material layer) (see paragraphs 15 and 17).  The conductive layer may comprise a metal mesh or a metal porous body (see paragraph 21).  The insulating layer may comprise a microporous film (see paragraph 45).
Ogawa teaches that the electrolyte is not particularly limited as long as it is commonly used as a battery electrolyte (see paragraph 61).  Ogawa is silent as to zirconium sulfate.
Zhamu teaches metal-ion battery such a zinc-ion battery including an electrolyte, wherein the electrolyte contains, as a metal salt, Zr(SO4)2 (zirconium sulfate) (see paragraphs 1 and 81).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Zr(SO4)2 in the electrolyte of Ogawa as taught by Zhamu because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claims 4 and 5, Ogawa teaches that the insulating layer may comprise a resin such as low-density polyethylene (polyolefin) (see paragraph 45).
Regarding claims 6 and 7, Ogawa teaches that the battery may be a zinc-ion battery including the above-described separator, a positive electrode, a negative electrode and an electrolyte (see paragraphs 49, 52 and 53).
Regarding claim 8, Ogawa teaches that the electrolyte may be a water-containing electrolyte (see paragraph 61).  Zhamu further permits the usage of water as a solvent in an electrolyte containing Zr(SO4)2 (see paragraph 81).
Regarding claim 9, Ogawa teaches that aqueous electrolyte solutions include alkaline electrolyte solutions (see paragraph 62).

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Zhamu as applied to claims 1, 2 and 4-9 above, and further in view of Davis et al. (hereinafter “Davis”) (U.S. Pub. No. 2005/0079424A1).
Regarding claim 3, Ogawa and Zhamu do not explicitly teach a nonwoven fabric layer.
Davis teaches that is advantageous to provide a non-woven layer 54 adjacent to a zinc anode 14 in order to maintain a reservoir of electrolyte (see paragraphs 13, 17 and 30).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a non-woven layer adjacent to the anode of Ogawa as taught by Davis in order to maintain a reservoir of electrolyte.
Regarding claim 10, Davis teaches that an aqueous alkaline electrolyte for a zinc battery may include up to about 4% by weight of zinc oxide (see paragraph 48).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727